203 F.2d 568
ST. MATTHEWS GAS & ELECTRIC SHOP, Inc., Appellant,v.The VERKAMP CORPORATION, Inc., Appellee.
No. 11753.
United States Court of Appeals Sixth Circuit.
April 15, 1953.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Henry J. Burt, Jr., Louisville, Ky., for appellant.
Kames W. Stites, T. Kennedy Helm, Jr., Louisville, Ky., and Nelson Schwab, Jr., Cincinnati, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been considered by the Court on the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that the Findings of Fact of the District Judge are not clearly erroneous, and that he correctly found and applied his Conclusions of Law applicable thereto. Verkamp Corporation, Inc. v. St. Matthews Gas & Electric Shop, Inc., D.C., 108 F.Supp. 249;


3
It is ordered that the judgment of the District Court be affirmed.